Citation Nr: 0308318	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
left knee with a history of collateral ligament sprain and 
iliotibial band syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a left foot 
disorder, as secondary to the service-connected disability of 
bursitis of the left knee, with a history of collateral 
ligament sprain and iliotibial band syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, in January 1998, which denied service connection 
for a left foot disorder on a secondary basis, and a March 
1998 decision that reduced the evaluation for the veteran's 
service-connected left knee disorder to noncompensable.  A 
ten percent rating for the veteran's left knee disorder was 
later restored in a decision in August 1998.  The issue of 
service connection for a left hip disorder on a secondary 
basis, which had previously been on appeal, was withdrawn by 
the veteran at a hearing held at the RO in July 1998.  

In January 2000, the Board remanded the case to the RO in 
order to obtain VA treatment records and, additionally, for 
the veteran to be afforded a special orthopedic examination 
in order to ascertain the nature and severity of his service-
connected bursitis of the left knee, with a history of 
collateral ligament sprain and iliotibial band syndrome.  The 
case has now been returned to the Board for disposition.    

REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claims of entitlement to an 
increased rating for a left knee disorder and service 
connection for a left foot disorder, as secondary to the 
service-connected left knee disorder.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  


The RO should comply with the VCAA, to 
specifically notifying the veteran of 
what evidence he may submit to support 
his claim and assisting him in attempting 
to obtain all relevant evidence.


Once, there has been compliance with VCAA, the claim should 
be readjudicated.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the RO should issue 
a supplemental statement of the case, and afford a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the 
appellant until he is notified by the RO.  The appellant is 
free to submit additional evidence in support of his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




